Title: From Alexander Hamilton to Elias B. Dayton, 21 February 1800
From: Hamilton, Alexander
To: Dayton, Elias


          
            Sir:
            N York Febr. 21st. 1800
          
          I have received your letter of the twentieth instant.
          As the arrangement with respect to Wood has received the sanction of Colonel Smith, I shall not withhold from it mine. I can not however help observing that the price appears to me to be extremely high altogether excessive, especially as Colonel Ogden had informed me as an inducement previously to the purchase of the ground on which the troops are encamped that wood could be procured to be deliv there to be delivered at the place at the rate of less than Two dollars pr. Cord. I doubt not however you have made the best arrangement in your power, but you will oblige me by Though I am not disposed to conclude there has been any want of due care your part yet it will be satisfactory to me to receive a further explanation relative to the price—
          Elias B. Dayton Esqr—
        